Without deciding whether the lower court erred in sustaining respondent's demurrer to the second amended counterclaim of appellant, D.E. Jenkins, we nevertheless dissent from the conclusion that where appellants jointily appeal or jointly assign errors all must fail unless the appeal is well taken as to all, or unless the assignments are good as to all. It is true that in McQuire v. State Bank of Tremonton, 49 Utah 381,164 P. 494; Johnston v. Geary, 84 Utah 47, 33 P.2d 757; andUnited States Building  Loan Ass'n v. Midvale Home FinanceCorporation, 86 Utah 506, 44 P.2d 1090, rehearing, 86 Utah 522,46 P.2d 672, we so held, and that this view has been the rule in this court. But we see no substantial reason for the rule. Where all appellants join in an appeal, they need give no notice of appeal to each other. All are by that procedure before the court. The only difference is that they may use a single piece of paper and omit from it the word "severally" in their notice of appeal. If all appealed separately, we would be under exactly the same duty to determine as to each whether his appeal was good as we are when they jointly appeal.
In the case where errors are jointly assigned there is a duty on the part of each of the parties who joins in the assignment to show how he is affected by the error. But that is only a duty which, in any case, the law would lay upon him. If he cannot show error as to him, whether he jointly or severally assigns error,he is entitled to no relief. *Page 421 
But there seems no reason why all should suffer the drastic penalty of being denied a new trial on account of prejudicial error because one or more joint assignors failed to show that the error affected him or them.
There is nothing in the statutes that we know of which compels such holding. The states that follow the rule of the prevailing opinion seem not to know why it exists but follow it from tradition. In Montana the rule seems to have been abrogated.Harrington v. H.D. Lee Mercantile Co., 97 Mont. 40,33 P.2d 553. And several courts have cast a doubt upon the efficacy of the rule. See Johnson v. Samuels, 186 Ind. 56, 114 N.E. 977,979. In that case it was said:
"It seems to the writer of this opinion that this rule is highly technical, to say the least, and serves more to confound than otherwise and should be abrogated entirely." See alsoFisher v. Thirkell, 21 Mich. 1, 4 Am. Rep. 422.
LARSON, J., concurs.